Citation Nr: 0821970	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, claimed as due to 
exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to exposure to 
herbicides and asbestos.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.  He also had unverified service in the U.S. Air 
Force Reserves during the period from March 1975 to April 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In April 2006, the veteran withdrew his request for a Travel 
Board hearing.


FINDINGS OF FACT

1.  Peripheral neuropathy of the veteran's lower extremities 
is etiologically related to service.

2.  The veteran's COPD is not etiologically related to 
service, to include exposure to herbicides and asbestos.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was 
incurred in active service.  38 U.S.C.A. §§ 101, 106, 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2007).

2.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.6, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to claim for service connection for peripheral 
neuropathy of the lower extremities, the Board notes that the 
veteran has been provided all required notice, to include 
notice pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for the disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159.

With respect to the claim for service connection for COPD, 
the record reflects that the RO provided the veteran with the 
notice required under the VCAA by letter mailed in December 
2004, prior to its initial adjudication of the claim.  
Although the veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for service connection for COPD until June 
2006, after the initial adjudication of the claim, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for COPD.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim is no more than 
harmless error.

The Board notes that service treatment records and private 
medical records have been obtained and that the veteran has 
been afforded an appropriate VA examination.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that RO has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1110, 1131; 38 C.F.R. §§ 3.6, 3.303.  Service connection also 
may be granted for any disease initially diagnosed after 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

Peripheral Neuropathy

The veteran contends that service connection is warranted for 
peripheral neuropathy of the lower extremities because it is 
related to service.  He maintains that he developed the 
disability because he was exposed to Agent Orange between 
1976 and 1982 while serving aboard aircraft that had 
dispensed the herbicide in the Republic of Vietnam.

As a preliminary matter, the Board notes that the evidence 
does not show, and the veteran does not contend, that he 
served in Vietnam between January 1962 and May 1975.  The 
presumptive provisions of 38 C.F.R. § 3.307(a)(6) (2007) 
regarding exposure to herbicides by veterans who served in 
Vietnam, therefore, do not apply to the claim.  Moreover, the 
veteran's peripheral neuropathy, which is chronic rather than 
acute or subacute, is not a disability that is subject to 
presumptive service connection under 38 C.F.R. § 3.309(e) 
(2007).  Accordingly, service connection is not warranted for 
peripheral neuropathy of the lower extremities on a 
presumptive basis.

The Board has considered whether service connection for 
peripheral neuropathy of the lower extremities is warranted 
on any other basis.  See Combee v. Principi, 4 Vet. App. 78 
(1993).  In the July 2005 notice of disagreement, the veteran 
stated that he began experiencing symptoms of peripheral 
neuropathy in his feet in 1986.  However, the only medical 
evidence of record from this period, reflects no complaints 
or treatment related to peripheral neuropathy or any other 
disability of the lower extremities.  The earliest diagnosis 
of peripheral neuropathy is contained in a June 2004 private 
treatment record, which notes that a nerve 
conduction/electromyography study revealed sensory peripheral 
neuropathy of the lower extremities.  

In February 2005, the veteran was afforded a VA examination 
to ascertain the nature and etiology of the peripheral 
neuropathy of his lower extremities.  After reviewing the 
claims file and conducting a clinical interview of the 
veteran, the examiner opined that the disability was at least 
as likely as not due to the veteran's military service.  
Since there is no contrary medical opinion of record, the 
Board concludes that the preponderance of the evidence weighs 
in favor of the claim and that service connection for 
peripheral neuropathy of the lower extremities is warranted.

COPD

The veteran contends that service connection is warranted for 
COPD because it is related to service.  Specifically, he 
contends that he developed COPD because he was exposed to 
Agent Orange.  In addition, the veteran's representative 
argued in a May 2008 brief that his COPD may have resulted 
from in-service exposure to asbestos fibers.

With respect to the veteran's contention that his COPD 
resulted from exposure to Agent Orange, the Board notes that 
COPD is not a disability that is subject to presumptive 
service connection on the basis of herbicide exposure because 
the Secretary has not determined that the credible evidence 
of an association between the occurrence of either disease in 
humans and exposure to a herbicide agent is equal to or 
outweighs the credible evidence against the association.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 
38 C.F.R. § 3.309(e).  Accordingly, service connection may 
not be granted for COPD due to Agent Orange exposure on a 
presumptive basis.

With respect to contention of the veteran's representative 
that his COPD resulted from exposure to asbestos, the Board 
notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21-1), Part VI, 7.21.  The Court has held 
that VA must analyze an appellant's claim to entitlement to 
service connection for asbestosis or asbestos-related 
disabilities under the administrative protocols under these 
guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 to 45 years or more between 
first exposure and development of disease.  M21-1, part VI, 
para. 7.21(b)(1) and (2).  The guidelines also note that an 
asbestos-related disease can develop from brief exposure to 
asbestos or as a bystander.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court 
found that provisions in former paragraph 7.68 (predecessor 
to paragraph 7.21) of VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos-related disease 
related to alleged asbestos exposure in service.  VA O.G.C. 
Prec. Op. No. 04-00.

Here, a memorandum included in the veteran's service 
treatment records reflects that between January 1996 and June 
1996 asbestos levels in the drinking water at his military 
base exceeded the standards set forth by the Environmental 
Protection Agency.  In the July 2005 notice of disagreement, 
however, the veteran stated that he began experiencing 
respiratory problems in the mid-1980s, many years before his 
alleged asbestos exposure.  Moreover, there is no medical 
evidence linking the veteran's COPD to asbestos.  Service 
connection for COPD due to asbestos exposure, therefore, is 
not warranted.

Finally, the Board has considered whether service connection 
may be granted on any other basis.  In this regard, the Board 
notes that service treatment records reflect no complaint or 
treatment related to COPD.  The medical evidence of record 
shows that the veteran was diagnosed with COPD many years 
after his release from active duty.  In addition, after 
reviewing the veteran's claims file and conducting a clinical 
interview, the February 2005 VA examiner opined that the 
veteran's COPD was not due to military service and noted that 
he had smoked for many years.  There is no contrary medical 
evidence of record.

In sum, the record does not show that the veteran developed 
COPD during active duty or active duty for training, and the 
only medical opinion of record tends to suggest that his COPD 
is not related to military service.  Although the Board 
acknowledges the veteran's belief that his COPD is related to 
exposure to Agent Orange and asbestos, as a layperson without 
medical training, he is not qualified to render a medical 
opinion regarding the etiology of his disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
since the preponderance of the evidence weighs against the 
claim, service connection for COPD is not warranted.




ORDER

Service connection of peripheral neuropathy of the lower 
extremities is granted.

Service connection for COPD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


